Title: To James Madison from Eleazer W. Ripley, October 1816
From: Ripley, Eleazer Wheelock
To: Madison, James


        
          Stanton Va. Oct ’16.
        
        May it please your Excellency
        Capn. Dinsmore late of the Army distinguished himself at Plattsburg. He is a worthy upright man and has lost a large proportion of his property in consequence of the political Law decisions of Massts. during the War.
        I consider himself some way entitled to the notice and patronage of the Govt. With respect & constn I have the honor to be Yr mo. ob. & hble ser
        
          El. W Ripley
        
       